 

Case 1:15-cv-03636-GBD Document 134 Filed 02/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOCKHEED MARTIN CORPORATION,

Plaintiff,

 

~against-

15 Ciy. 3636 (GBD)

GLENCORE, LTD. individually and d/b/a
CLARENDON, LTD.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The parties’ proposed briefing schedule is GRANTED and is as follows:
e Plaintiff shall file a motion for summary judgment on or before March 3, 2021.
e Defendant shall file an opposition to Plaintiff's motion for summary judgment on
or before April 7, 2021.
e Plaintiff shall file a reply in support of its motion for summary judgment on or
before April 28, 2021.

The oral argument is adjourned from May 11, 2021 to May 25, 2021 at 10:30 a.m.

Dated: New York, New York SO ORDERED.

February 9, 2021 Bron b “Dongle

ORGE/B. DANIELS
ited Seates District Judge

 

 
